Name: Commission Regulation (EEC) No 1818/91 of 27 June 1991 fixing the sluice-gate prices and levies for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 166/24 Official Journal of the European Communities 28 . 6. 91 COMMISSION REGULATION (EEC) No 1818/91 of 27 June 1991 fixing the sluice-gate prices and levies for eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas a levy fixed quarterly in advance must be charged on imports into the Community for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 ; Whereas sluice-gate prices for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 must be fixed in advance for each quarter ; Whereas, as the levies and sluice-gate prices were fixed latterly in Commission Regulation (EEC) No 744/91 (3) for the period 1 April to 30 June 1991 , new levies arid sluice-gate prices must be fixed for the period 1 July to 30 September 1991 ; Whereas the levy on eggs in shell is made up of two components ; Whereas the first component must be equal to the diffe ­ rence between prices within the Community and on the world market for the quantity of feed grain specified in Annex I to Council Regulation (EEC) No 2773/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for eggs (4), as last amended by Regulation (EEC) No 4155/87 0 ; Whereas the price within the Community for that quan ­ tity of feed grain must be determined in accordance with Article 2 of Regulation (EEC) No 2773/75 ; whereas the price for the like quantity on the world market must be determined in accordance with Article 3 thereof ; Whereas the said Article 3 provides that the prices for each type of feed grain on the world market shall be equal to the average of the cif prices determined for that cereal for the period of five months ending one month before the quarter in respect of which the said component is calculated ; whereas that period is 1 January to 31 May 1991 ; Whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable for the four quarters to 1 April in each year ; Whereas the levy on eggs ' for hatching must be calculated in the same way as the levy on eggs in shell ; whereas, however, the quantity of feed grain used in the calculation must be that shown in Annex I to Regulation (EEC) No 2773/75 ; whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable to eggs for hatching ; Whereas the levy on the products specified in Article 1 ( 1 ) (b) of Regulation (EEC) No 2771 /75 must be derived from the levy on eggs in shell on the basis of the coeffi ­ cients set out in the Annex to Commission Regulation No 164/67/EEC of 26 June 1967 fixing the factors for calculating levies and sluice-gate prices for derived egg products (6), as last amended by Regulation (EEC) No 4155/87 ; Whereas sluice-gate prices for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 must be fixed in advance for each quarter ; Whereas the sluice-gate price for eggs in shell is made up of two components ; Whereas the first component must be equal to the price on the world market for the quantity of feed grain speci ­ fied in Annex II to Regulation (EEC) No 2773/75 ; Whereas the price for that quantity of grain must be determined in accordance with Article 4 (2) and (3) of Regulation (EEC) No 2773/75 ; Whereas the said Article 4 provides that the price for each cereal on the world market shall be equal to the average of the cif prices determined for that cereal for the period of five months ending one month before the quarter in respect of which the said component is calcu ­ lated ; whereas that period is 1 January to 31 May 1991 ; Whereas the second amount, which represents other feeding costs and overhead costs of production and marketing, is fixed in Annex II to Regulation (EEC) No 2773/75 ; Whereas the sluice-gate price for eggs for hatching must be calculated in the same way as the sluice-gate price for eggs in shell ; whereas, however, the quantity of feed grain used in the calculation must be that specified in Annex II to Regulation (EEC) No 2773/75 ; whereas the standard amount must be that fixed in the same Annex ; (') OJ No L 282, 1 . 11 . 1975, p. 49 . (2) OJ No L 128, 1L 5. 1989, p. 29 . (3) OJ No L 80, 27. 3 . 1991 , p. 25. ") OJ No L 282, 1 . 11 . 1975, p. 64.h OJ No L 392, 31 . 12. 1987, p. 29. (&lt;) OJ No 129, 28. 6 . 1967, p. 2578/67. 28 . 6 . 91 Official Journal of the European Communities No L 166/25 taken for whole products, as the production of separated products requires the use of fresh eggs ; whereas this percentage may be assessed at 7 % ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Whereas the sluice-gate prices for the products specified in Article 1 ( 1 ) (b) of Regulation (EEC) No 2771 /75 must be derived from the sluice-gate prices for eggs in shell, taking into account the value of the basic product, the coefficients for those products fixed in accordance with Article 5 (2) of that Regulation and the standard amount fixed in the Annex to Regulation No 1 64/67/EEC ; Whereas, as regards the lower value to be allowed for in the calculation of the sluice-gate prices for whole products, account must be taken of the absence of certain marketing costs specific to eggs in shell , and of a percen ­ tage reflecting the lower prices generally obtained for eggs intended for processing ; whereas these marketing costs  to be deducted from the sluice-gate price for eggs in shell  may be assessed at 0,0967 ECU per kilogram ; whereas the percentage to be deducted from that reduced sluice-gate price may be assessed at 20 % ; Whereas, as regards the lower value to be allowed for in the calculation of the sluice-gate prices for separated products, the same reduction in marketing costs as for whole products should be allowed for ; whereas, however, the percentage to be deducted should be lower than that HAS ADOPTED THIS REGULATION : Article 1 The levies provided for in Article 3 of Regulation (EEC) No 2771 /75 and the sluice-gate prices provided for in Article 7 thereof, in respect of the products specified in Article 1 ( 1 ) thereof, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission 28 . 6. 91No L 166/26 Official Journal of the European Communities ANNEX to the Commission Regulation of 27 June 1991 fixing the sluice-gate prices and levies for eggs CN code Sluice-gate price Levy ECU/ 100 units ECU/100 units 0407 00 11 0407 00 19 51,38 10,88 13,62 4,20 ECU/100 kg ECU/ 100 kg 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 82,60 402,03 181,87 193,79 337,45 89,43 36,05 168,71 73,54 78,59 162,95 41,82